769 N.W.2d 712 (2009)
Timothy Landin RODRIGUEZ and Antonio Landin Rodriguez, Plaintiffs-Appellants,
v.
David A. MERCHANT, Michael T. Maddaloni, Stacia J. Buchanan, and Merchant & Maddaloni, P.C., Defendants-Appellees.
Docket No. 138662. COA No 288495.
Supreme Court of Michigan.
August 6, 2009.

Order
On order of the Court, the motions for miscellaneous relief are DENIED. The application for leave to appeal the March 4, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.